Citation Nr: 1401197	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased compensable disability rating (evaluation) for basal cell carcinoma, including right clavicle and associated scars (hereinafter "basal cell carcinoma").

2.  Entitlement to an initial compensable disability rating (evaluation) for squamous cell carcinoma to include associated scars (hereinafter "squamous cell carcinoma").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1983 to September 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The October 2009 rating decision, in pertinent part, denied an increased compensable disability rating for the service-connected basal cell carcinoma.  The February 2010 rating decision granted service connection for squamous cell carcinoma to include associated scars and assigned a noncompensable (0 percent) disability rating.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that her service-connected basal cell carcinoma, including right clavicle and associated scars, and squamous cell carcinoma, including associated scars, are worse than the current noncompensable evaluations contemplate and contends that higher evaluations are warranted.  The Board finds that further development is required prior to adjudicating the Veteran's claims of entitlement to an increased compensable rating for basal cell carcinoma and an initial compensable rating for squamous cell carcinoma.  See 38 C.F.R. § 19.9 (2013).

First, remand is required to attempt to obtain private and VA treatment records.  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  A June 2010 VA treatment record notes that the Veteran underwent shave biopsy and electrodesiccation and curettage procedures for basal cell carcinoma.  The Veteran reported that she was planning to move to North Carolina in August 2010 and would seek care from "Duke/UNC VA" for dermatology.  No VA or private treatment records dated after June 2010 have been associated with the claims file.  The evidence of record is unclear as to whether all VA treatment records have been associated with the claims file and whether the Veteran received private treatment for her service-connected basal cell carcinoma and squamous cell carcinoma.  The RO/AMC should contact the Veteran and provide her the opportunity to submit additional evidence or authorize the release of information to VA for private treatment she has received after June 2010 for the service-connected basal cell carcinoma and squamous cell carcinoma.  The RO/AMC should associate any additional private treatment records received with the claims file.  The RO/AMC should also obtain and associate any additional VA treatment records related to treatment of the service-connected basal cell carcinoma and squamous cell carcinoma with the claims file.  

Additionally, review of the record indicates that the last VA examination for the Veteran's service-connected basal cell carcinoma and squamous cell carcinoma was in May 2009.  VA treatment records dated through June 2010 reflect that the Veteran has received ongoing treatment for the service-connected disabilities including multiple shave biopsies and electrodesiccation and curettage procedures.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Further, it is not clear from the May 2009 VA examination report which of the Veteran's scars are associated with each of her service-connected disabilities and which scars are associated with any non-service connected disabilities.  In light of the above, the Board finds that the Veteran should be afforded a VA scar examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for the service-connected basal cell carcinoma and squamous cell carcinoma (and not already of record), specifically treatment after June 2010.  The RO/AMC should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The RO/AMC should obtain and associate with the record all VA treatment records pertaining to the basal cell carcinoma and squamous cell carcinoma dated after June 2010.

3.  Then, schedule Veteran for a VA scar examination to determine the current severity of the service-connected basal cell carcinoma and squamous cell carcinoma.  The claims folder should be made available to the examiner.  The VA examiner should review any additional evidence associated with the record.  Physical examination, along with any necessary tests and/or studies, should be conducted in order to ascertain the severity of the Veteran's service-connected basal cell carcinoma and squamous cell carcinoma.  To the extent feasible, the VA examiner should indicate which scars are related to each of the Veteran's service-connected basal cell carcinoma and squamous cell carcinoma and which scars are related to nonservice-connected disabilities.  

4.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


